Citation Nr: 0012732
Decision Date: 05/12/00	Archive Date: 09/08/00

DOCKET NO. 97-26 282               DATE MAY 12, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for claimed hepatitis C.

2. Entitlement to service connection for liver cancer, claimed as
secondary to hepatitis C.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Julie L. Salas. Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1947 to November
1951, from February 1952 to February 1955, and from April 1955 to
October 1970.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of an April 1997 rating decision of the RO.

In August 1909, the Board remanded these matters for additional
development of the record.

In May 2000, the Board learned that the veteran had died on April
19, 2000.

FINDINGS OF FACT

The veteran is shown to have died on April 19, 2000, prior to final
appellate consideration by the Board.

2 -

CONCLUSION OF LAW

The RO's April 1997 rating decision denying the issues on appeal is
vacated and the appeal is dismissed. Landicho v. Brown, 7 Vet. App.
42 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1997, the RO denied the veteran's claims of service
connection for hepatitis C and for liver cancer, claimed as
secondary to hepatitis C. The veteran filed a timely appeal.

The veteran is shown to have died on April 19, 2000, during the
pendency of the appeal to the Board. The Board learned of the
veteran's death in May 2000.

The United Slates Court of Appeals for Veterans Claims (Court) held
in Landicho v. Brown, 7 Vet. App. 42, 44 (1994), that substitution
of the appellant is not permissible in cases where the appellant is
a veteran who dies while his appeal for disability compensation
under Chapter 11 of title 38, U.S. Code, is pending.

The Court held that the appropriate remedy is to vacate any
appealed Board decision, thus nullifying the underlying RO
decision, and to dismiss the appeal. Landicho v. Brown, 7 Vet. App.
at 54.

The Court explained that this is done to ensure that any appealed
Board decision and the underlying RO decision will have no
preclusive effect in the adjudication of any accrued-benefits
claims derived from the veteran's entitlements. Id. Thus, the RO
must vacate the April 1997 rating decision denying the issues on
appeal.

3 -

ORDER

The Regional Office is directed to vacate its April 1997 rating
decision denying service connection for hepatitis C and for liver
cancer, claimed as secondary to hepatitis C; the appeal is
dismissed.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

 - 4 -



